Citation Nr: 0530113	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  92-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury.

2.  Entitlement to service connection for residuals of burns 
to the hands.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine.  

4.  Entitlement to an initial compensable evaluation for 
strabismus.

5.  Entitlement to a combined schedular evaluation in excess 
of 60 percent for service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant had active service from June 1970 to September 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO).  

March and July 1991 RO rating decisions, in pertinent part, 
denied service connection for disabilities of the neck, and 
residuals of burns to the hands.  The veteran appealed these 
issues to the Board.  The Board in September 1994, June 1995, 
July 1997, and August 2004, in pertinent part, remanded 
issues on appeal for appropriate development.  The case now 
returns to the Board

The appellant appealed a May 2002 RO rating decision which 
granted service connection and assigned a 10 percent 
evaluation for degenerative arthritis of the cervical spine; 
granted service connection and assigned a noncompensable 
evaluation for strabismus; and denied service connection for 
cold injury residuals. Appellant also appealed a 
determination that assigned only a 60 percent combined 
schedular evaluation for the service-connected disabilities.

In a September 1997 written statement, appellant clarified 
that he did not want a hearing to address his appeal, and he 
has not subsequently expressed a desire for a hearing to 
address his appeal.  

The Board notes that by a September 2004 statement, the 
veteran appears to be submitting an informal claim for 38 
U.S.C.A. § 1151 benefits, alleging mental illness as a result 
of improper VA pharmacological treatment.  That informal 
claim is referred to the RO for appropriate action.  
Also referred to the RO for appropriate action is a claim for 
service connection for fibromyalgia, as raised by the veteran 
in a July 2005 letter.  

The issues of entitlement to service connection for cold 
injury residuals, entitlement to service connection for burn 
residuals, entitlement to a higher initial evaluation for 
degenerative arthritis of the cervical spine, and entitlement 
to a combined disability rating in excess of 60 percent for 
service-connected disabilities, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the appeal period from March 12, 1986 through October 
22, 2004, the veteran had strabismus manifested by no visual 
impairment or other disability.  

2.  For the appeal period beginning October 23, 2004, the 
veteran has had strabismus of the left eye manifested by no 
more than diplopia affecting paracentral vision to 10 
degrees, which is more than occasional but less markedly less 
than continuous, with a level of disability comparable to 
central nystagmus.  


CONCLUSIONS OF LAW

1.  For the appeal period from March 12, 1986 through October 
22, 2004, a compensable disability rating for strabismus is 
not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.10, 4.77, 4.84a, 
Diagnostic Code 6090 (2005).

2.  For the appeal period beginning October 23, 2004, the 
schedular requirements for a rating of 10 percent, but no 
more, are met for strabismus.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.10, 4.77, 4.84a, Diagnostic Code 6099-6016 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VCAA requirements have been satisfied in this case.  By 
November 2001, October 2003, and August 2004 VCAA letters the 
veteran was informed of assistance and notice to be provided 
him in furtherance of his claim, and he was assisted in the 
development of his claim.  He was also then asked to submit 
pertinent evidence in his possession, and to inform of any 
additional pertinent evidence, VA or private, in furtherance 
of his claim.  By the appealed decisions and subsequent 
statement of the case and supplemental statements of the 
case, the veteran was informed of development already 
undertaken, as well as evidence of record pertinent to his 
claim for entitlement to on appeal.  

The veteran has informed of no records of private treatment 
for his strabismus that have not been associated with the 
claims folder.  The veteran reported treatment from Dr. R. 
Garcia, Dr. R. S. Smith, the Eye Clinic of Mid-Florida, and 
from Dr. D. Jones and the Gessler Clinic.  The RO requested 
records from those sources and associated with the claims 
folder all records received.  The RO also informed the 
veteran of those requests, of the evidence received, and of 
his ultimate responsibility to see that pertinent evidence is 
associated with the claims folder.  VA treatment records have 
also been obtained and associated with the claims folder.  

The veteran was afforded the opportunity to address his 
claim, including by hearing testimony.  However, by a 
September 1997 written statement the veteran clarified that 
he did not desire a hearing to address his claim.  There is 
no indication that any requested opportunity to address his 
claim was denied the veteran.  

The Board is also satisfied that development requested in 
Board remands, dated in September 1994, June 1995, July 1997, 
and August 2004, have been satisfactorily completed with 
regard to the strabismus claim, including affording the 
veteran appropriate VA examination.  See Stegall v. West, 11 
Vet. App. 268 (1998).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Initial Rating Review

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 
4.7 (2005).

A request for a higher disability rating is to be reviewed in 
light of the entire relevant medical history.  See generally 
38 C.F.R. § 4.1 (2005); Powell v. West, 13 Vet. App. 31, 35 
(1999).  Where, as here, the question is one of disability 
level to be assigned from the date of service connection, the 
rating may be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Here, the veteran seeks a higher initial rating for 
strabismus.  

In a September 1990 private neurological treatment record, R. 
Garcia, M.D., noted that the veteran recently underwent an 
eye operation for correction of right eye strabismus.  There 
is no record of strabismus surgery during the appeal period. 

An October 1994 VA eye examination showed corrected visual 
acuity, both near and far, of 20/20 in each eye, with full 
visual field in both eyes.  While strabismus was diagnosed, 
it was noted that the veteran had no diplopia since his third 
muscle surgery.  

A September 1995 eye examination by the Eye Clinic of Mid-
Florida revealed findings of very good visual acuity with 
significant, though corrected myopia.  Diplopia was not 
found.  

Upon VA eye examination in January 1996, the veteran had 
corrected visual acuity, both near and far, of 20/20 in each 
eye.  No diplopia was present, and no visual field defect was 
found.  The examiner assessed status post three strabismus 
surgeries, with small esotropia in primary gaze, and moderate 
myopia.  

Upon VA eye examination in August 1998, a history was noted 
of childhood strabismus with surgical correction prior to 
entry into service in 1962, no finding of eye disability upon 
service examinations in May 1970 and January 1971, and head 
trauma in February 1973 with skull fracture.  The veteran 
reportedly began to notice strabismus or diplopia shortly 
following that inservice accident.  A history was noted of 
past eye evaluations with diplopia or esotropia variously 
assessed, and private diplopia repair in 1984.  On VA 
examination, best corrected visual acuity was 20/25+2 in the 
right eye, and 20/20-2 in the left.  The veteran had no 
complaints of diplopia.  Esotropia was present alternating 
between 8 and 12 diopters.  The examiner assessed that the 
veteran's pre-service strabismus was corrected prior to 
service, and his post-service strabismus was probably caused 
by injury in service, most likely injury to cranial nerve VI, 
with left lateral rectus muscle palsy.  The examiner did not 
assess the degree of visual impairment due to the strabismus 
beyond the above-noted current vision findings.  

Upon VA eye examination in October 2004 the veteran was found 
to have intermittent double vision esotropia of the left eye, 
with double vision (diplopia) in the paracentral filed out to 
10 degrees, with single vision from 10 degrees outward.  The 
veteran reported that this was happening more frequently, 
with occurrences mainly in the evenings and when fatigued.  
In a June 2005 addendum, including based on review of a 
Goldmann perimeter test conducted in December 2001, the 
examiner noted that the October 2004 testing revealed normal 
vision central to the center of fixation and some double 
vision in the paracentral vision of gaze.  The examiner 
assessed that the strabismus was not asymptomatic, with more 
frequently recurring diplopia.  

Thus, the veteran's strabismus presented no noted symptoms 
upon repeated examinations over the years during the appeal 
period up until October 2004 VA examination, and upon that 
examination intermittent diplopia was noted of the 
paracentral visual field, more so in the evenings and when 
fatigued.  

Occasional diplopia does not warrant a compensable rating 
because it is not considered a disability.  38 C.F.R. § 4.77.  
However, according to the October 2004 report, the veteran's 
diplopia is occurring more frequently than occasionally, 
though far from constantly.  Notably, corrected visual acuity 
upon examination in October 2004 was to 20/30 in the right 
eye and 20/25 in the left eye.  The October 2004 examiner 
note that the veteran saw with single vision with use of 
glasses, and hence continuous diplopia was not present.  

Because the veteran does not sustain visual impairment due to 
his strabismus and associated diplopia most of the time, a 
rating based on continuous diplopia affecting the central 20 
degrees of the visual field would not be appropriate.  
38 C.F.R. § 4.84a, Diagnostic Code 6090 (Ratings for 
Impairment of Muscle Function - Diplopia) (2005); see 
38 C.F.R. § 4.10 (2005) (disability rating to be based on 
degree of functional impairment).  Accordingly, the Board 
must rate the recently assessed more-than-occasional-but-far-
less-than-continuous diplopia condition affecting paracentral 
visual acuity by analogy to another disability somewhat 
affecting the central visual field.  The Board finds that a 
central nystagmus may serve as an analogous disability 
partially affecting central or paracentral vision.  An 
appropriate analogous disability rating is thus 10 percent 
under the Diagnostic Code for central nystagmus, with no 
other, higher rating assignable under that Diagnostic Code.  
38 C.F.R. §  4.84a, Diagnostic Code 6099-6016.  Hence, the 
evidence favors a grant of a 10 percent disability rating, 
but no more, for the noted intermittent paracentral diplopia 
associated with his service-connected strabismus, for the 
period beginning October 23, 2004.  38 U.S.C.A. § 5107; 
38 C.F.R. §  4.84a, Diagnostic Code 60999-6016.  

Because the veteran's strabismus was not shown to cause 
disabling symptoms during the appeal period prior to the 
October 23, 2004 date of the most recent VA examination, the 
preponderance of the evidence is against granting a 
compensable disability rating during that portion of the 
appeal period.  

The preponderance of the evidence is against granting a 
higher disability rating than that assigned here, or a 
compensable disability rating for an appeal period earlier 
than that assigned here, and, therefore, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has made statements regarding his strabismus and 
associated impairment.  However, lay persons are not 
competent to offer medical opinions; where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The Board has reviewed the entire record and finds that the 
percentage ratings assigned by virtue of this decision 
reflect the most disabling the rated disorder has been for 
the entire appeal period, beginning effective March 12, 1986.  
Thus, the Board has appropriately considered and assigned 
staged ratings.  Fenderson.

The veteran has repeatedly made the argument that the methods 
used by VA to evaluate disabilities and to calculate the 
percentage of disability, including based on VA examination 
and reliance on the Diagnostic Codes, are inaccurate and 
unscientific.  However, VA laws and regulations themselves, 
inclusive of Diagnostic Codes, are not subject to rejection 
based on inexactitude.  The Diagnostic Codes are not created 
based on any scientific proof of their validity, or as 
perfect scales for valuing disabilities.  Rather, equity and 
fairness, as well as medical knowledge, with a look to levels 
of impairment in performances of activities, including 
particularly work activities, have guided the drafters of 
these codes.  "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities."  38 C.F.R. § 4.1.  Though medical science 
is necessarily involved, that does not dictate any necessity 
of perfection or irrefutability.  See Lathan v. Brown, 7 Vet. 
App. 359, 366 (1995) (medicine is more art than exact 
science).  As noted in the regulations themselves, rating of 
disabilities including pursuant to the Diagnostic Codes is 
not an exact science: "[t]he percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  
38 C.F.R. § 4.1.  Accordingly, the Board must resign itself 
to reliance on the inexact medical evidence presented in each 
case, and the inexact attempts at objective valuations of 
disabilities which are the Diagnostic Codes.  The Board can 
give little cognizance to the appellant's argument of 
invalidity of medical examination, medical opinion, or the 
Diagnostic Codes based on their inexactness, unscientific 
nature, or otherwise lack of empirical certitude.  Rather, 
adjudication must persevere even in the face of imperfection, 
if such tasks are to be performed at all.


ORDER

A compensable rating for strabismus is denied for the appeal 
period from March 12, 1986 through October 22, 2004.  

A 10 percent rating, but no more, is granted for strabismus 
for the appeal period beginning October 23, 2004, subject to 
the law and regulations governing the payment of monetary 
awards.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The veteran was afforded appropriate VCAA notice including by 
an August 2004 VCAA letter.  

The Board in its August 2004 remand required that a VA 
examination be conducted to address the nature and etiology 
of the veteran's claimed residuals of burn injuries to both 
hands, and residuals of cold injury to all fingers and toes.  
Unfortunately, the VA examiner who conducted the October 2004 
examination as requested by the Board, only address residuals 
of cold injuries or burns to the left hand, and hence left 
out the right hand and fingers, and all the toes.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.   
Stegall v. West, 11 Vet. App. 268 (1998).  Hence, a further 
VA examination to address these issues is required.  

Also pursuant to Board remand, in October 2004 a VA 
examination was conducted of the cervical spine, to address 
the nature of impairment due to the veteran's service-
connected cervical degenerative arthritis.  As informed by 
Diagnostic Codes Plate V, as well as Note (2) following 
Diagnostic Code 5235, pertaining to disabilities of the 
spine,  range of motion of the cervical spine is to be 
addressed based on noted normal ranges of motion.  The note 
informs that normal ranges of motion of the cervical spine 
are to 45 degrees each for flexion and extension, to 45 
degrees each for right and left lateral extension, and to 80 
degrees each for right and left lateral rotation.  These 
normal figures are significant because disability ratings may 
be assigned based on losses of ranges of motion from these 
normals under current rating criteria for the disorders of 
the spine.  A 20 percent disability rating may be assigned 
based on combined ranges of motion for the cervical spine of 
not greater than 170 degrees.  38 C.F.R. § 4.71a, DC 5235 to 
5243 (2005).  

The October 2004 VA examiner provided observed ranges of 
motion to 30 degrees for both forward flexion and backward 
extension, but with noted normal ranges to 40 degrees in both 
flexion and extension; observed ranges to 20 degrees for both 
right and left lateral bending, but with noted normal ranges 
to 30 degrees in both right and left lateral bending; and to 
35 degrees for both right and left rotation, but with noted 
normal ranges to 40 in both right and left rotation.  Thus, 
the examiner seemingly based his measures on "incorrect" 
normals, and it is unclear whether he made his measures based 
on loss of range from the normal (e.g., finding 30 degrees of 
forward flexion based on a loss of 10 degrees from the stated 
normal of 40 degrees, or finding 35 degrees left and right 
rotation based on loss of five degrees from the stated normal 
of  40 degrees).  These disparities are significant, 
particularly with regard to left and right rotation, where 
the examiner's stated normal of 40 degrees is fully half that 
of the normal for rating purposes of 80 degrees of both left 
and right rotation.  The unacceptable inaccuracy is most 
evident from the examiner's conclusion that the veteran had a 
"baseline" loss of approximately 10 percent of cervical 
spine range of motion, based on the medical findings.  The 
loss of range of motion would have been in roughly in the 10 
percent range were the examiner's figures for normal ranges 
of motion accurate, but are far from the 10 percent range if 
the examiner's measures of spine motion are taken as accurate 
but the normals of range of motion from the Diagnostic Code 
are used.  Hence, it cannot be ruled out that the examiner in 
some manner observed losses of range of motion from perceived 
normals, and thereby provided the corresponding approximate 
resulting measures (e.g., 35 degrees out of 40 for forward 
flexion and backward extension, etc.).  Ultimately, the 
mechanism used by the examiner is immaterial, since 
significantly incorrect normals were used as a baseline for 
measure, invalidating the measures.  

Hence, the readings provided by the October 2004 examiner 
cannot be accepted for rating purposes.  Accordingly, a new 
cervical spine examination must be afforded the veteran, and 
the examiner must base range of motion findings on the 
correct normal ranges of motion, as provided within the 
Diagnostic Code.  

Entitlement to a combined service-connected disability rating 
in excess of 60 percent must again be addressed by the RO, 
contemporaneously with readjudication of remanded issues.  A 
combined rating cannot be arrived at without resolution of 
the ratings to be combined.  

The Board notes that the issues which are the subject of this 
remand have been the subject of ongoing claim processing for 
many years.  There have been several Board remands in the 
course of the appeal process.  It is thus indeed unfortunate 
that the current remand is necessary.  However, the Board is 
constrained by the requirements of law and regulation, to 
remand cases where prior Board remand requests were not 
fulfilled, as in the remanded claims for service connection 
for cold injury and residuals of hand burns (requiring 
Stegall remand, as discussed above), or where, as for the 
remanded cervical spine increased rating claim, medical 
examination findings are flawed so as to preclude informed 
adjudication based on the medical evidence (as discussed 
above, pursuant to Reonal).  

The veteran has made numerous complaints to VA regarding the 
long delay in resolution of these claims.  The Board can only 
respond that these claims have in fact been adjudicated 
numerous times, and it is the veteran's dissatisfaction with 
the outcome of those adjudications that ultimately results in 
persistence of his claims.  The Board regrets the irritation 
caused by the action, but the legal guidance of the Court and 
the provisions of applicable law and regulations prevents 
entering a decision on these issues without appropriate 
procedural and evidentiary development.  In this particular 
case, the Board can only proceed with case development as 
required by law.  

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded an 
appropriate examination of both hands 
and both feet, including all fingers 
and toes, to address the nature and 
etiology of any residuals of burns 
and cold injury in service.  The 
claims folders and a copy of this 
remand must be made available for 
review by the examiner for the 
examination.  Upon reviewing the 
claims folders, the examiner should 
note the inadequacy of the prior VA 
examination in October 2004, where 
that examiner only addressed the left 
hand.  The examiner should also note 
the documentation within the service 
medical records of the cold and burn 
injuries for which the veteran 
received treatment in service, as 
also noted in that October 2004 VA 
examination.  

The examiner must address all 
residuals of burns or cold injury in 
service to each hand and foot and all 
fingers and toes.  For each such 
residual identified on these body 
parts (hands and feet, fingers and 
toes), inclusive of any scars, skin 
changes, tissue changes with 
associated temperature intolerance, 
etc., the examiner should carefully 
assess the nature of the residual, 
and should provide an opinion as to 
whether it is at least as likely as 
not that the residual was due to 
documented burn injury or cold injury 
in service.  Also, for each of the 
hands and feet, and for all the 
fingers and the toes, the examiner 
should explicitly state if no 
residuals of cold injury or burns are 
found.  All conclusions should be 
explained in full.  

2.  The veteran should be afforded an 
appropriate VA examination to assess 
the nature and severity of his 
service-connected degenerative 
arthritis of the cervical spine.  The 
claims folders are to be made 
available for the examiner to review 
for the examination.  In accordance 
with the latest AMIE worksheets for 
rating disorders of the spine 
including the cervical spine, the 
examiner is to provide a detailed 
review of the veteran's pertinent 
medical history, current complaints, 
and the nature and extent of any 
current cervical spine arthritis and 
any associated pathology.  This 
should include review of the VA 
cervical spine examination report 
dated in October 2004, as well as 
treatment records and past 
examinations.  The examiner should 
particularly note that the basis for 
this new examination request was the 
October 2004 examiner's seeming 
failure to properly measure ranges of 
motion of the cervical spine against 
accepted normal ranges from the 
Diagnostic Code, as discussed in the 
body of this remand.  The examiner 
should note normal ranges of motion 
of the cervical spine, from zero to 
45 degrees forward flexion, from zero 
to 45 degrees backward extension, 
from zero to 45 degrees left and 
right lateral flexion, and from zero 
to 80 degrees left and right lateral 
rotation.  38 C.F.R. § 4.71a, Note 
(2) following Diagnostic Code 5235 
(2005).  

3.  Thereafter, and following any 
other indicated development, the RO 
should readjudicate the remanded 
claims.  RO consideration of staged 
ratings for cervical spine 
degenerative arthritis must be 
documented, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  If 
the remanded claims are to any extent 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


